92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace Spencer DAVIS, Petitioner,v.MEMBERS OF THE VIRGINIA BOARD OF CORRECTIONS;  Ron Angelone;Gene Johnson, Department Director, Virginia Department ofCorrections;  DEPUTY DIRECTOR, Security, Virginia Departmentof Corrections;  Deputy Director, Treatment, VirginiaDepartment of Corrections, Respondents.Wallace Spencer Davis, Plaintiff-Appellant,v.MEMBERS OF THE VIRGINIA BOARD OF CORRECTIONS;  Ron Angelone;Gene Johnson, Department Director, Virginia Department ofCorrections;  Deputy Director, Security, Virginia Departmentof Corrections;  Deputy Director, Treatment, VirginiaDepartment of Corrections, Defendants-Appellees.
Nos. 96-503, 96-513.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996Decided:  July 30, 1996

Wallace Spencer Davis, Appellant Pro Se.  James Stuart Gilmore, III, Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
NO. 96-503 PETITION DENIED AND NO. 96-513 APPEAL DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
No. 96-503 petition denied and No. 96-513 dismissed by unpublished per curiam opinion.
PER CURIAM:


1
In No. 96-503, Davis petitions this court for permission to appeal from the district court's order denying his motion for a temporary restraining order to prevent the implementation of a Department of Corrections policy limiting the amount of property inmates can keep in their cells.  We deny the petition because the denial of a temporary restraining order is not appealable.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).  Even if Davis attempts to appeal the denial of a preliminary injunction, we find no abuse of discretion.   See Direx Israel Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).


2
In No. 96-513, Davis appeals the district court's order denying his renewed motion for a temporary restraining order.  Thus, we dismiss the appeal based on the same reasoning.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 96-503--PETITION DENIED
No. 96-513--DISMISSED